Citation Nr: 1135926	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-23 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right elbow epicondylitis, to include as secondary to the service-connected disability of status post open reduction and internal fixation of the left shoulder.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1972 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO).  

This claim was previously remanded by the Board in February 2011 for further development.  

During the pendency of this appeal, by an August 2011 statement, the Veteran has informed VA of his new address in San Diego, California.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the satisfactory and probative evidence of record demonstrates that right elbow epicondylitis is directly related to the service-connected disability of status post open reduction and internal fixation of the left shoulder.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for right elbow epicondylitis, to include as secondary to the service-connected disability of status post open reduction and internal fixation of the left shoulder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran's contends that his right elbow epicondylitis is secondary to his left shoulder.  

Initially, the Board notes that the Veteran is currently service-connected for status post open reduction and internal fixation of the left shoulder, rated as 10 percent disabling.  

Service treatment reports are absent of any findings upon clinical evaluation of a right elbow disability at entrance and separation from active service.  These records also demonstrate that the Veteran did not complain of problems related to the right elbow or arm during this period.  

VA outpatient treatment reports from June 2008 to September 2009 reflect that the Veteran was initially diagnosed with right lateral epicondylitis in June 2008.  He was subsequently treated for and diagnosed with a painful right forearm and persistent tennis elbow.  

In an August 2008 VA examination, the Veteran reported that he last worked six months ago as a maintenance man for an apartment complex, but he was unable to carry, lift, hold, and power wash with the left hand and thereby sustained a right arm injury because of using the right/dominant arm rather than the left.  

In a September 2009 VA examination, the Veteran reported that, while working at maintenance for an apartment complex, he was doing a lot of power washing, which was using almost exclusively his right hand and arm because of his left shoulder.  He reportedly developed epicondylitis in June 2008 and it was noted that, within four months it resolved.  The examiner noted the Veteran had no residuals, complaints, or current problems.  The Veteran was noted to be right hand dominant.  He was diagnosed with a resolved right elbow epicondylitis.  

In a March 2011 VA addendum, the VA examiner who performed the September 2009 VA examination noted that to clarify, the VA clinician who diagnosed the Veteran with tennis elbow was using a layman's term for epicondylitis, and therefore they were the same diagnosis.  After a review of the Veteran's reports of the onset of his right elbow complaints, the examiner opined that it was at least as likely as not that the Veteran's right elbow epicondylitis was, in fact, secondary to his left shoulder service-connected condition.  He also pointed out that the Veteran reported that although this condition occurred in June 2008, it completely resolved within four months and, at the time he saw the Veteran in September 2009, he had no complaints, residuals and no problems with his right elbow.  

In an August 2011 response to an August 2011 Supplemental Statement of the Case, the Veteran reported that he had medical records at Beaufort, that he received three cortisone shots with continued terrible pain, and that his physician, Dr. E. said that if the shots did not work, surgery was his best bet.  He stated that he had to wear a band to be comfortable throughout the day.  The Veteran reported that he hardly worked out any longer, did not sleep as well, lost his job in South Carolina, and moved to California.  Finally, he stated that he was in pain most all times.  The Board finds that the Veteran's statements regarding his continued pain and treatment for the right elbow are credible evidence of a current disability.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds that, on balance, the evidence supports the Veteran's claim for service connection for right elbow epicondylitis, to include as secondary to the service-connected disability of status post open reduction and internal fixation of the left shoulder.  In this regard, the Board notes that service connection is in effect for status post open reduction and internal fixation of the left shoulder.  The post service medical evidence of record reflects that the Veteran is currently diagnosed with right elbow epicondylitis and right tennis elbow.  

The Board also notes the medical opinion of the VA examiner in March 2011, concluding that that it was at least as likely as not that the Veteran's right elbow epicondylitis was, in fact, secondary to his left shoulder service-connected condition.  The Board notes that the VA examiner observed that the Veteran reported this condition occurred in June 2008 and completely resolved within four months and at the time he saw the Veteran in September 2009, he had no complaints, residuals and no problems with his right elbow, however, the Veteran's credible reports of continued pain, treatments with cortisone shots, and the potential for surgery indicate he has continuing symptoms and treatment of the right elbow disability.  Also, considering the Veteran's reports of ongoing treatment at Beaufort, of which records have not been associated with the file, further indicate that he is continuing to seek treatment for his right elbow disability.  Thus, the Board finds that the VA examiner's opinion, taken together with the Veteran's statements of ongoing pain and treatment, place the evidence of record in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Therefore, on balance, the evidence of record collectively shows that the Veteran's right elbow epicondylitis is directly related to the service-connected disability of status post open reduction and internal fixation of the left shoulder.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for right elbow epicondylitis, to include as secondary to the service-connected disability of status post open reduction and internal fixation of the left shoulder, is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right elbow epicondylitis, to include as secondary to the service-connected disability of status post open reduction and internal fixation of the left shoulder, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


